DETAILED ACTION
The present Office Action is responsive to the Amendment received on April 27, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 1-33, 35-37, 39, 40, 46, 47, 49, 50, and 54-61 are canceled.
Election/Restrictions
Claims 34, 38, and 41-44 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 20, 2021.

Information Disclosure Statement
The IDS received on April 27, 2022 is proper and is being considered by the Examiner.  The IDS was submitted with the fee under 37 CFR 1.17(p).

Drawings
The Office acknowledges the replacement drawings received on April 27, 2022.

Claim Interpretation
	The terms, “HCR” and “isHCR” are defined specifically in the below sections of the specification and their definition has been adopted for the purpose of claim interpretation, and examination based thereon.
“HCR is the abbreviation of Hybridization Chain Reaction.  When a single-stranded DNA initiator is added to a reaction system, it opens a hairpin of one species (H1 amplifier), exposing a new single-stranded region that opens a hairpin of the other species (H2 amplifier).  This process, in turn, exposes a single-stranded region identical to the original initiator.  The resulting chain reaction leads to the formation of a nicked double helix that grows until the hairpin supply is exhausted” (section [030])

“isHCR in the present invention combines binder-biomolecule interaction with hybridization Chain Reaction (HCR) wherein the binder may be an antibody or a genetically-engineered tag for labeling a target biomolecule’ (section [031])

Claim Rejections - 35 USC § 112
The rejection of claims 48, 50, 52, and 61 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on January 28, 2022 is withdrawn in view of the Amendment received on April 27, 2022.

Claim Rejections - 35 USC § 103
The rejection of claims 45-47 under 35 U.S.C. 103 as being unpatentable over Choi et al. (Analytical Chemistry, 2011, vol. 83, pages 6890-6895), made in the Office Action mailed on January 28, 2022 is withdrawn in view of the Amendment received on April 27, 2022.
The rejection of claims 45-48 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Analytical Chemistry, 2012, vol. 84, pages 5392-5399), made in the Office Action mailed on January 28, 2022 is withdrawn in view of the Amendment received on April 27, 2022.
The rejection of claims 51, 53, 61, and 62 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Analytical Chemistry, 2012, vol. 84, pages 5392-5399), as applied to claims 45-48 above, and further in view of Ge et al. (Chem. Commun., 2014, vol. 50, pages 11879-11882), made in the Office Action mailed on January 28, 2022 is withdrawn in view of the Amendment received on April 27, 2022.
The rejection of claims 49, 50, 59, and 60 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Analytical Chemistry, 2012, vol. 84, pages 5392-5399), as applied to claims 45-48 above, and further in view of Kolberg et al. (Current Pharmaceutical Design, 2013, vol. 19, pages 5406-5413), made in the Office Action mailed on January 28, 2022 is withdrawn in view of the Amendment received on April 27, 2022.
The rejection of claim 52 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Analytical Chemistry, 2012, vol. 84, pages 5392-5399), as applied to claims 45-48 above, and further in view of Xu et al. (Biosensors and Bioelectronics, published on-line October 2016, vol. 89, pages 795-801), made in the Office Action mailed on January 28, 2022 is withdrawn in view of the Amendment received on April 27, 2022.
The rejection of claim 58 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Analytical Chemistry, 2012, vol. 84, pages 5392-5399), as applied to claims 45-48 above, and further in view of Zhou et al. (Nucleic Acids Research, 1993, vol. 21, No. 25, pages 6038-6039), made in the Office Action mailed on January 28, 2022 is withdrawn in view of the Amendment received on April 27, 2022.

Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Analytical Chemistry, 2011, vol. 83, pages 6890-6895) in view of Gong et al. (Bioconjugate Chem, 2016, vol. 27, pages 217-225).
Regarding claim 45, Choi et al. teach the below assay having the below construct (reproduced from Figure 1):

    PNG
    media_image1.png
    253
    120
    media_image1.png
    Greyscale
As seen the structure comprising the antibody can be construed to comprise:
orthogonal binders (the antibody itself);
orthogonal HCR initiators (the line which protrudes from the antibody); and
orthogonal pairs of HCR amplifiers, wherein each HCR initiators has a region for hybridizing with HCR amplifiers (see the hairpin structures which anneals to the region of orthogonal HCR initiator), and a region for conjugating a binder (“validated initiators were covalently linked to monoclonal antibodies specific for three human cytokines”, page 6893, 1st column).
The orthogonal binders are orthogonal antibodies (see above).
While the orthogonal HCR initiators are directly conjugated to the orthogonal antibodies using chemical linkers (see above, the antibody is covalently linked to monoclonal antibodies), the artisans do not teach that they are directly conjugated using click chemistry linkers which are selected from the group consisting of NHS-Azide-linker, NHG-DBCO linker, malemide-azide linker, and maleimide-DBCO linker.
Choi et al. do not explicitly teach a kit comprising a set of reagents employed in their disclosed method.
Gong et al. teach a simple method of preparing oligonucleotide-conjugated antibodies, wherein the artisans teach the use of click-chemistry, wherein oligonucleotide is attached to the antibody via sequential addition of a DBCO moiety and an azide-modified oligonucleotide:
“oligonucleotide was attached to the antibody through the sequential additiona of a DBCO moiety and an azide-modified oligonucleotide” (page 219, 1st column, 1st paragraph)

“representation of the conjugation process using click chemistry … antibody was first functionalized using DBCO-PEG5-NHS.  Azide-modified oligonucleotide was then added for conjugation.” (Figure 2)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi et al. with the teachings of Gong et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Similarly, one of ordinary skill in the art would have predicted that any prior art known means of conjugating the oligonucleotide to the antibody of Choi et al. would have resulted in the same structure. Given that Gong et al. explicitly teach an alternative means of producing the same structure employed by Choi et al., that is, an antibody attached to an oligonucleotide strand, one of ordinary skill in the art would have predicted that the use of click chemistry means as taught by Gong et al. would have also yielded the same product.
In addition, because the antibody-oligonucleotide conjugate produced by Gong et al. was also used for similar purpose, that is, antibody-directed target binding, and its conjugated oligonucleotide used for annealing to complementary nucleic acid, one of ordinary skill in the art would have had a clear expectation of success that conjugating oligonucleotide to the antibody of Choi et al. via click chemistry of Gong et al. would have behaved in the same manner.
In addition, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the reagents of Choi et al. and Gong et al. into a kit in view of the conventionality of kits in the analytical arts for the advantages of convenience, cost-effectiveness, matched and/or pre-weighed components, etc.
	The invention as claimed is deemed prima facie obvious over the cited references.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Analytical Chemistry, 2011, vol. 83, pages 6890-6895) in view of Gong et al. (Bioconjugate Chem, 2016, vol. 27, pages 217-225), as applied to claim 45 above, and further in view of Zhang et al. (Analytical Chemistry, 2012, vol. 84, pages 5392-5399).
The teachings of Choi et al. and Gong et al. have already been discussed above.
Choi et al. and Gong et al. do not teach all possible type their antibody can be for all possible target analytes.  Consequently, the artisans do not explicitly teach that the antibody is a IgG, nanobody or scFV.
Zhang et al. teach a DNA-based hybridization chain reaction for amplified signal, wherein the artisan employ:
orthogonal binders(“polyclonal goat anti-human IgG (Fc specific)”, page 5393, 1st column);
orthogonal HCR initiators (“secondary antibodies on the gold nanoparticles conjugated with initiator strands (Ab2-S1-AuNPs) , page 5393, 1st column); and
orthogonal pairs of HCR amplifiers (“HCR reaction of DNA initiator strands on the Ab2-S1-AuNPs between H1* and H2* hairpin DNA molecules”, page 5393, 1st column), wherein each HCR initiator has a region for hybridizing with a HCR amplifier (see multiple binding regions on the Ab2-S1-AuNP, Scheme 1, page 5393), and a region for conjugating a binder and the orthogonal binders target multiple target biomolecules respectively to allow HCR amplification directed to multiple target biomolecules (the nanogold particles comprise a conjugated antibody thereon), wherein the antibody is a IgG (see above).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the teachings of Choi et al. and Gong et al. with the teachings of Zhang et al., thereby arriving at the invention as claimed because said one of ordinary skill in the art would have been motivated to target other prior art known analytes utilizing antibodies for said analytes.  Since target-specificity in the antibody-oligonucleotide conjugate was provided by the antibody and the conjugated oligonucleotide for signal propagation, said one of ordinary skill in the art would have predicted that utilizing other antibodies known in the art for various analytes would yielded the desired target-specificity while the conjugated oligonucleotide providing the desired signal propagation. 
	The invention as claimed is deemed prima facie obvious over the cited references.
Claims 51, 53, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Analytical Chemistry, 2011, vol. 83, pages 6890-6895) in view of Gong et al. (Bioconjugate Chem, 2016, vol. 27, pages 217-225) as applied to claim 45 above, and further in view of Ge et al. (Chem. Commun., 2014, vol. 50, pages 11879-11882).
The teachings of Choi et al. and Gong et al. have already been discussed above, 
While Choi et al. teach and employ a method of amplifying fluorescent signal generated from the presence of target molecules, the artisans do not disclose all types of fluorescent moieties used in their signal detection means.
Consequently, Choi et al. do not teach that the HCR amplifier is labeled with fluorescent dyes listed in claim 51, or that grapheme oxide (GO) is employed for signal quenching (claim 53), or that the GO has a particle size of <500 nm (claim 62).
Ge et al. teach a method of performing HCR signal amplification reaction, wherein the artisans teach that the HCR amplifier pairs are labeled with a fluorescent dye (“FAM-labeled hairpin probe (HP1) and the label-free hairpin probe (HP2)”, page 11880, 1st column).
Ge et al. also teach using grapheme oxide (GO) substrate to quench the unused probes (“unreacted hairpin probes, HP1 and HP2, can be absorbed on the GO surface through their sticky ends and loops, delivering a very weak fluorescence signal due to the super quenching ability of GO of the fluorescence of FAM labels”, page 11880, 1st column).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi et al. and Gong et al. with the teachings of Ge et al., thereby arriving at the invention as claimed for the following reasons.

    PNG
    media_image2.png
    294
    504
    media_image2.png
    Greyscale
The teachings of Choi et al. is provided for by the below graphical representation (reproduced from Figure 1 on page 6891):
As seen, the binding of the HCR oligonucleotide amplifiers (red and blue) operate by binding onto an oligonucleotide found on the HCR initiator (red binds), and results in the binding region of blue oligonucleotide, wherein the process results in the proliferation of the structures, and signal amplification.
	While Choi et al. did not teach that other forms of detectable means could be substituted, one of ordinary skill in the art would have recognized that any fluorescent labeling scheme on the oligonucleotides could also be employed for signal amplification.
	In fact, said one of ordinary skill in the art would have had a certain expectation of success at doing so given that Ge et al. teach an HCR signal amplification employing fluorescent labeling of the H2 oligonucleotides as seen below (reproduced from Scheme 1 of page 11880):
	
    PNG
    media_image3.png
    316
    545
    media_image3.png
    Greyscale
As seen, Ge et al. teach the use of HCR oligonucleotides which are fluorescently labeled, whose signal amplification is propagated the similar to the way of Choi et al.’s HCR oligonucleotides.
	Therefore, one of ordinary skill in the art would have had a reasonable expectation of success that labeling scheme provided by Ge et al. would have also yielded the predictable outcome of signal amplification when the target is present in that of Choi et al.
	In addition, because Ge et al. also provided a solution to quench the native fluorescent signals from unreacted HCR oligonucleotides by providing a GO substrate1, said one of ordinary skill in the art would have been naturally led to combine this teaching of Ge et al. when arriving at the invention as claimed.  Because GO particles are the same as those described by Applicants’ claim, the size limitation is deemed to be met.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
The invention as claimed is therefore, obvious over the cited references.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Analytical Chemistry, 2011, vol. 83, pages 6890-6895) in view of Gong et al. (Bioconjugate Chem, 2016, vol. 27, pages 217-225) as applied to claim 45 above, and further in view of Xu et al. (Biosensors and Bioelectronics, published on-line October 2016, vol. 89, pages 795-801).
The teachings of Choi et al. and Gong et al. have been discussed above.
Choi et al. do not teach that H1 and H2 amplifiers are biotinylated.
Xu et al. teach an HCR signal amplification detection wherein H1 and H2 are biotinylated, which aids in formation of signal amplification structure (see below, reproduced from Figure 1):

    PNG
    media_image4.png
    290
    708
    media_image4.png
    Greyscale

	As seen, H1 and H2 HCR amplifiers are biotinylated, wherein upon their complex formation, signal generating means of HRP bound to streptavidin bind to multiple sites on the H1/H2 complex, generating multiple signals therefrom.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi et al. and Gong et al. with the teachings of Xu et al., thereby arriving at the invention as claimed for the following reasons.
	Xu et al. teach that their HCR-HRP, which is a streptavidin-horseradish peroxidase modified hybridization chain reaction was an, “effective amplifier and signal report element” (page 796, 1st column), allowing for the detection to be performed by the naked eye (“visual output accompanied by the generation and amplification of the detection signal”, page 796, 1st column), providing a “great promise for on-site rapid analysis” (page 796, 1st column, bottom paragraph).
	Therefore, one of ordinary skill in the art would have been motivated to adopt the structures of H1 and H2 of Xu et al. into the method disclosed by Choi et al., for the purpose of detecting the presence of the targets via the detection means of Xu et al., which would have allowed for a rapid, on-site analysis.  
	Because the H1 and H2 complex responsible for generating the signal amplification were employed by Choi et al. and Xu et al., one of ordinary skill in the art would have had a certain expectation of success at combining the teaching, despite the change in the type of the reporter being detected.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
And it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

The invention as claimed is prima facie obvious therefore.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The provisional rejection of claims 45-53 and 58-62 on the ground of nonstatutory double patenting as being unpatentable over claims 16-28 of copending Application No. 16/964,386 (reference application), made in the Office Action mailed on January 28, 2022 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on April 27, 2022 have been carefully considered but they have not been found persuasive as presented in the, “Response to Arguments” section.
The Rejection:
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application is also drawn to a kit for performing isHCR comprising a) antibody specific to an analyte (or orthologous binders); b) orthologous HCR initiators (“HCR initiator”); and c) orthologous pairs of HCR amplifiers each having a region for hybridizing with HCR with HCR intiator (“pair of HCR amplifiers, wherein the HCR initiator has a region for hybridizing with a HCR amplifier”) and a region for conjugating the antibody (or binder).
Claims of the reference application also teach that amplifiers are labeled with biotin, Alexa Fluoro (see claim 17), or that the antibody and HCR initiator is bound via streptavidin-biotin interaction (claim 18), also comprising GO (claim 27), amplifiers have internal positions that are accessible to streptavidin (claim 25), or that the covalent bond interaction between the antibody and the HCR initiator is via click chemister linker (claim 20).
Therefore, the instantly claimed kit is deemed obvious over the claimed kit of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments:
	Applicants contend that claim 45 of the instant application as amended is not obvious over the claims of the reference application because claims of the reference application does not claim that the orthogonal HCR initiators are directly conjugated to the orthogonal binders using click chemistry linkers.
	Applicants’ attention is directed to claims 6 and 8 of the reference application (reproduced below):

    PNG
    media_image5.png
    245
    967
    media_image5.png
    Greyscale

	As shown the HCR initiator is explicitly claimed as being “conjugated to antibody via covalent bond interaction” (i.e., direct attachment), via the use of a click chemistry linker selected from NHS-DBCO linker.  This is the same chemistry as recited in the instant claim.  
	Therefore, the rejection is maintained.
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 28, 2022
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “sample containing … HP1, HP2 … was found to exhibit a high fluorescence signal … However, up to 90% fluorescence emission was quenched upon the addition of 5 g mL-1 GO … This fact was attributed to the strong adsorption of the hairpin DNA on the GO nanosheet surfaces and the excellent fluorescence quenching ability of GO nanosheets originated from the effective FRET between the fluorescent dye and GO nanosheets.” (page 11880, 1st column, bottom to 2nd column, 1st paragraph, Ge et al.)